DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9488000 Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,696. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 8,851,141), hereinafter referred to as Blair.
Regarding claim 1, Blair discloses an apparatus (Fig 1) comprising: 
a housing (frame enclosing opening 102 and supporting the assembly 110, Fig 1) that is configured to support a window treatment assembly (110); and 
a battery compartment (139) that is configured to hold one or more batteries (138) for powering a drive unit of the window treatment assembly (Fig 4), 
the battery compartment (139) pivotally supported (via 114 which supports the battery compartment and is connected to the housing via brackets 115) by the housing along a first pivot axis and operable between a closed position and an opened position by pivoting the battery compartment about the first pivot axis (Fig 6A, 7A or 11A, 12A), 
wherein the first pivot axis is offset relative to a center line defined by the one or more batteries such that the first pivot axis is not coincident with the center line (Fig 6A-7B or 11A-12B); 
wherein, when the battery compartment is in the opened position, the one or more batteries are accessible along a direction that is normal to the center line of the one or more batteries (Fig 6A-7B or 11A-12B).
Regarding claim 9, wherein the battery compartment (139) is elongate between a first end and an opposed second end, and is configured to hold the one or more batteries (138) in a linear arrangement between the first and second ends.
Regarding claim 10, wherein the battery compartment (139) defines an access aperture through which a battery of the one or more batteries may be removed from, or inserted into, the battery compartment.
Regarding claim 11, wherein the access aperture (opening compartment housing the batteries) is located near the second end of the battery compartment.
Regarding claim 12, wherein the battery compartment defines a slot that is open to the access aperture, the slot extending toward the first end of the battery compartment (opening at the top of the housing is understood to be slot in the housing and the aperture is understood to be the compartment in which the batteries are held).
Regarding claim 13, wherein the battery compartment is configured to allow slidable movement of a battery of the one or more batteries between the first and second ends of the battery compartment (when a battery is removed a second battery is capable of moving and sliding within the compartment).
Regarding claim 14, wherein the window treatment assembly includes a covering material (112) that is operable between a raised position and a lowered position.
Regarding claim 17, wherein the battery compartment is operable between the opened and the closed position, independently of an amount of the covering material that is lowered.
Regarding claim 18, wherein the housing supports the window treatment assembly and the battery compartment such that the battery compartment is located above the window treatment assembly (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, as applied in claim 14 above.
Regarding claim 15, Blair discloses that the window treatment assembly is a pleated blind however Blair further discloses that alternative window coverings could by used including a roller shade (col 4, lines 65-67). It would have been obvious to one having ordinary skill in the art before the time of effective filing to substitute the blind with a roller shade since it is specifically disclosed to be a known alternative embodiment. As modified, the window treatment assembly includes a roller tube that is rotatably supported by the housing and defines a longitudinal axis about which the roller tube may rotate, the covering material comprising a shade fabric wound around the roller tube, the drive unit configured to rotate the roller tube to move the shade fabric between the raised position and the lowered position.
Allowable Subject Matter
Claims 2-8, 16, 19, and 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are overcome.
Regarding claims 2-8, although Blair shows a battery compartment and the battery compartment is pivotable via its connection to a housing. The housing (understood to the frame housing all the elements of the assembly within a window opening) is not provided as a rail. Although Blair shows a headrail that is provided as a rail and receives the battery compartment, the battery compartment is not pivotably supported by the headrail. Modification of Blair to provide the limitations of claim 2 would not have been obvious absent hindsight or the Applicant’s teachings. 
Regarding claim 16, modification of the device of Blair to provide the battery compartment such that it is configured to be, when operated from the closed position to the opened position, rotated away from a plane defined by the covering material since the closest prior art of record teach that the covering is connected to a headrail to which the battery compartment is also housed and rotation of the headrail rotates both the battery compartment and the window covering.
Regarding claims 19 and 20, the closest prior art of record fail to further disclose or teach it obvious to provide a fascia that is supported by the battery compartment, instead the closest prior art show a fascia supported by a housing or headrail in which the battery compartment is housed, not to the battery compartment itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634